t c memo united_states tax_court chi wai petitioner v commissioner of internal revenue respondent docket no 19316-04l filed date p incurred alternative_minimum_tax liability as a result of her exercise of incentive stock_options in the stock declined precipitously in value after the date of exercise p partially paid her year tax_liability through withholding estimated_tax payments and application of a small credit and submitted an offer-in-compromise for the unpaid balance the irs rejected the offer-in-compromise and notified p of its intent to levy on p’s property held it was not an abuse_of_discretion to reject p’s offer irs may proceed with the levy 124_tc_165 affd 454_f3d_782 8th cir followed john s harper for petitioner cleve lisecki for respondent memorandum opinion nims judge petitioner petitioned the court under sec_6330 d to review the determination of the internal revenue service’s office of appeals sustaining a proposed levy on petitioner’s property related to petitioner’s year federal_income_tax liability unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at relevant times petitioner resided in virginia at the time she filed her petition background this case was submitted fully stipulated the facts as stipulated are so found petitioner filed her federal_income_tax return for on the basis of married filing separate petitioner’s reported tax_liability included an alternative_minimum_tax liability amt of dollar_figure and regular_tax in the amount of dollar_figure bringing her total_tax liability to dollar_figure her return reported federal_income_tax withheld of dollar_figure and estimated_tax payments of dollar_figure leaving a balance of tax due in the amount of dollar_figure 1the petition refers initially to sec_6330 however this appears to be an inadvertence since sec_6330 is the statutory provision that provides for judicial review of a determination by the internal_revenue_service office of appeals petitioner made no remittance with the return and except for a dollar_figure credit on date petitioner made no additional payments respondent accepted petitioner’s return as filed and in due course assessed the dollar_figure tax due shown on the return in addition respondent assessed a dollar_figure late filing penalty under sec_6651 and a dollar_figure late payment penalty under sec_6651 subsequently respondent abated dollar_figure of the late filing penalty and dollar_figure of the late payment penalty petitioner was employed as an engineer by pmc-sierra pmcs during during the year petitioner exercised several incentive stock_options isos covering pmcs shares having a value of dollar_figure on the exercise date petitioner’s total exercise price under all the isos was dollar_figure so that the value of the shares on the date of exercise exceeded the exercise price by dollar_figure petitioner’s exercise of the isos encompassed an attendant iso spread described below within the purview of the amt system see sec_56 the beneficial provisions of sec_421 and sec_83 are superseded for purposes of computing income adjustments in the amt regime as a result the pertinent amt income_recognition event for incentive_stock_option transactions occurs upon the holder’s exercise of the option the aforementioned iso spread represents the differential between the exercise price and the fair_market_value of the underlying stock as of the date an option is exercised the above-described gain although excludable from petitioner’s year taxable_income pursuant to sec_421 was includable in her alternative_minimum_taxable_income amti pursuant to sec_56 petitioner did not sell any of the shares in and properly reported the dollar_figure gain on her return for that year the value of petitioner’s pmcs stock purchased under the isos fell dramatically after the isos were exercised in but before the stock was sold in so that the actual selling_price over petitioner’s exercise price under the isos produced for regular_tax purposes a gain that was only a small fraction of the amt gain required to be reported on petitioner’s federal_income_tax return and a tax that was also substantially less than the dollar_figure tax which petitioner reported on her return cf 126_tc_205 on date petitioner submitted a form_656 offer_in_compromise oic which stated as the reasons doubt as to liability doubt as to collectibility and effective tax_administration the amount of the offer was left blank to which respondent’s offer unit inserted dollar_figure to permit the internal_revenue_service irs to begin review of the oic petitioner’s offer was temporarily put on hold pending a review of the iso rulings by national_office petitioner was later advised by respondent’s offer specialist that the effective tax_administration offer is not feasible as it is used only when the net realizable equity in the taxpayer’s assets exceeds the tax amount which was not the case here on date petitioner submitted an amended offer-in- compromise amended oic which contained only doubt as to collectibility and effective tax_administration eta as reasons for the offer and again contained no dollar amount which respondent treated as dollar_figure and again rejected petitioner then filed a protest and respondent’s settlement officer in general appeals programs sustained the rejection of the amended oic on date respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing in response to which petitioner requested a hearing appeals hearing in the request petitioner asserted that respondent’s rejection of petitioner’s oic was an abuse_of_discretion on date respondent advised petitioner that the appeals_office had sustained respondent’s final notice - notice_of_intent_to_levy and notice of your right to a hearing for the year respondent’s final notice contained the following summary of determination summary quoted here in its entirety summary of determination although we addressed each of your issues we could not reach an agreement based on the case file the issuing of the final notice - notice_of_intent_to_levy and notice of your right to a hearing is sustained as is apparent the summary does not disclose the issues to which it refers however on date respondent’s settlement officer had issued an appeals case memorandum which explained in detail respondent’s reasons for rejecting petitioner’s oic as follows summary and recommendation the taxpayer is seeking to compromise under the authority of sec_7122 of the internal_revenue_code and as amended by the restructuring and reform act of to include provisions under effective tax_administration eta the unpaid taxes plus all statutory additions relating to the individual_income_tax_return form_1040 filed married filing separate for the calendar_year ending date mrs wai’s offer was submitted solely on the premise of the inequity and unfairness of the assessment of alternative_minimum_tax amt that she was subject_to for tax_year as a result of exercising stock_options her offer based on eta focused on the fact that had she filed jointly with her husband for this year the amount of her amt tax would not only have been significantly less but it would have essentially been paid in full her power_of_attorney john s harper therefore reasoned that the provisions of sec_6015 should be applied in consideration of the offer the rejection of this offer has been sustained by appeals for the following reasons it is the current position of appeals that offers submitted based solely on the merits of the iso-amt issue do not qualify for consideration under the principles of eta currently there is no provision in the law that allows consideration of eta-oic’s due to amt on stock_options our position remains that congress must enact a change in the law with respect to the amt on stock_options before we will give consideration to the merits of an offer submitted under eta based solely on this issue we will not set precedent at this time with reviewing or accepting eta-oic’s based on the iso-amt issue until a change in the law has been made appeals also has no authority at this time to suspend any of these eta-oic’s currently in inventory until such time if any that a change in the law is made and secondly mr harper’s request to have the eta-oic viewed in light of the provisions of sec_6015 is flawed the fact that if the taxpayer’s sic had filed jointly would have significantly reduced the amount of mrs wai’s amt tax does not negate the fact that they voluntarily chose to file separately for tax_year thus creating a larger tax burden for themselves individually as previously discussed with mr harper the wai’s sic still have the ability to amend their returns by filing a joint_return and thus reducing the amount of amt tax that mrs wai is asking the irs to compromise in addition mrs wai would then be in a position to request relief under the innocent spouse provisions in which mr harper believes she would prevail appeals will not consider the principles under sec_6015 in determining whether or not the eta- oic should be accepted from mrs wai the offer is being rejected without further consideration by appeals at this time during the pendency of petitioner’s cdp matter before respondent’s settlement officer petitioner’s counsel was in contact with other government officials of which he kept the settlement officer and her superior informed in an attempt to obtain collateral relief for petitioner from her amt liability at various times counsel was in contact with the national taxpayer advocate’s office and with the assistant secretary of treasury for tax policy by letter dated date commissioner of internal revenue mark w everson advised senators grassley and baucus that as of that date no formal guidance had been issued by the irs to its employees specifically pertaining to the compromise of liabilities attributable to the amt arising from the exercise of isos discussion the facts in this case giving rise to the amt almost exactly parallel those of 124_tc_165 affd 454_f3d_782 8th cir in each case the taxpayer exercised isos during the year and reported on the respective federal tax returns for purposes of the amt an excess of amt income over regular_tax income of very substantial amounts the value of the taxpayer’s stock in each case dropped precipitously after the exercise and the amount_realized on the later sale of the stock after year was a small fraction of the amti reported on the respective year returns and also a small fraction of the amt in each case the taxpayers in each case thus suffered substantial economic losses as a result of what might be called phantom income which they were required to report in but never in the usual sense actually received sec_7122 and provides sec_7122 standards for evaluation of offers -- in general --the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute allowances for basic living_expenses -- a in general --in prescribing guidelines under paragraph the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses regulations adopted pursuant to sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration speltz v commissioner supra pincite sec_301_7122-1 proced admin regs in her petition petitioner asserts that there was an abuse_of_discretion as to all three grounds although she pursued only promotion of eta at the cdp hearing generally we may consider only those issues that the taxpayer raised during a sec_6330 hearing sapp v commissioner tcmemo_2006_104 sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 respondent asserts that petitioner did not raise the issue of doubt as to liability at her appeals hearing which petitioner disputes in any event petitioner has failed to aver facts or legal argument sufficient to show error in respondent’s assessment see 122_tc_280 affd 132_fedappx_919 2d cir petitioner has not argued that the computation of the amt on her year return is incorrect but she argues instead that she is entitled to the benefit of sec_59 even in the absence of the regulation permitted thereunder sec_59 provides sec_59 tax_benefit_rule --the secretary may prescribe regulations under which differently treated items shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer’s regular_tax for the taxable_year for which the item is taken into account or for any other taxable_year on brief petitioner maintains that the differently_treated_item in the amt system that is the iso spread that cannot be offset against capital_loss as otherwise permitted by sec_422 or as occurs naturally on a sale that is not a disqualifying_disposition on a decline in value of the iso stock is precisely the type of situation that ought to be remedied under sec_59 otherwise the imposition of amt in this situation can produce results that are inequitable and unfair by imposing a tax on phantom income that is not true economic_income and accordingly that will never be subject_to tax in the regular_tax system in the absence of the regulations that respondent is authorized but not mandated to promulgate under sec_59 petitioner urges us in effect to do so petitioner cites 250_f3d_228 4th cir revg 114_tc_103 to support the proposition that in petitioner’s type of situation an exception can be made to the literal application of the statutory provision here the amt because the literal application of the amt to petitioner’s facts produces an absurd result presumably petitioner believes regulations could be written to ameliorate such result it is not very clear what kind of regulation petitioner would like to have written even if we were in position to do so be that as it may and to paraphrase the words of the fourth circuit in hillman v irs supra pincite if there is an inequity in the amt as applied to petitioner only congress or the secretary as the holder of delegated authority from congress to modify the effects of the amt in certain instances has the authority to ameliorate the inequity since our opinion in 124_tc_165 contains a detailed analysis of promotion of effective tax_administration as a ground for the compromise of a liability and the analysis is equally applicable to the facts in this case it is unnecessary for us to repeat this extensive analysis here thus this case is controlled by the result in speltz as did the taxpayers in speltz petitioner has devoted a substantial part of her argument to the perceived unfairness of the amt as applied to her specific facts the crux of petitioner’s position as in speltz appears to be that sec_7122 trumps the literal application of the amt statutes and that therefore it was an abuse_of_discretion by the appeals_office not to accept her oic see id pincite as we pointed out there the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected id pincite and cases cited therein petitioner asserts economic hardship as a justification for compromise and that it should be expansively construed by respondent to constitute an available ground for accepting the oic pursuant to sec_301_7122-1 proced admin regs economic hardship constitutes a basis for compromise although the compromise is classified within the eta rubric eta is bifurcated into subcategories of enumerated justifications for compromise in sec_301_7122-1 proced admin regs --the aforementioned public policy and equity and economic hardship the following three scenarios are depicted in sec_301 c proced admin regs as supporting but not conclusive of a determination of economic hardship a taxpayer suffering from a long-term illness medical_condition or disability which is expected to exhaust the taxpayer’s financial resources total depletion of a taxpayer’s income resulting as a result of the provision of dependent care and an inability of a taxpayer to exploit existing asset wealth in order to finance both basic living_expenses and to satisfy the outstanding tax_liability as we said in speltz v commissioner supra pincite under almost identical facts unlike the examples set forth under sec_301_7122-1 proced admin regs petitioners do not claim illness or a medical_condition or disability they do not have income that is exhausted providing for the care of dependents and they have sufficient income to meet basic living_expenses petitioners’ hardship argument is essentially that the tax_liability is disproportionate to the value that they received from the isos and that they have already been forced to change their lifestyle unreasonably petitioner’s urgent plea in this case does not fall on deaf ears we sympathize with petitioner’s situation but regrettably this type of hardship is not unique in the amt-iso arena id pincite it remains for congress to address the issue if it chooses to do so but as the court_of_appeals for the seventh circuit said in 259_f3d_881 7th cir affg 114_tc_399 it is not a feasible judicial undertaking to achieve global equity in taxation we have considered petitioner’s many other arguments but we find them to be without merit we hold that petitioner failed to establish that the irs abused its discretion on the basis of the promotion of effective tax_administration when it refused petitioner’s oic at the hearing petitioner moved orally to admit a third stipulation of facts relating to an oic by her husband kenneth lee who contemporaneously had a similar matter pending before the irs which petitioner maintains is relevant to respondent’s exercise of discretion in this case under the public policy prong of the effective tax_administration standard at the hearing we took the motion under advisement petitioner’s motion appears to be in support of a convoluted argument made on brief that respondent should settle petitioner’s case on the basis of the result petitioner would have obtained had she and her husband filed a joint_return for the year which in fact they did not do we find this argument irrelevant and unconvincing and petitioner’s oral motion will be denied respondent may proceed with the proposed levy order and decision will be entered for respondent
